NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-30069

                Plaintiff-Appellee,             D.C. No. 3:08-cr-00119-JKS-1

 v.

JUAN MANUEL MENDIOLA,                           MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Alaska
                 James K. Singleton, Jr., District Judge, Presiding

                           Submitted August 17, 2021**

Before:      SILVERMAN, CHRISTEN, and LEE, Circuit Judges.

      Juan Manuel Mendiola appeals from the district court’s order denying his

motion for a sentence reduction under § 404 of the First Step Act of 2018. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Mendiola contends that the First Step Act allows for plenary resentencing on



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
all eight counts of conviction because one of those counts was a covered offense

under the Act. As Mendiola acknowledges, this argument is foreclosed. See

United States v. Kelley, 962 F.3d 470, 475 (9th Cir. 2020) (the First Step Act does

not authorize a plenary resentencing; instead, the district court must “place itself in

the counterfactual situation where all the applicable laws that existed at the time

the covered offense was committed are in place,” other than those affected by the

First Step Act). Because there is no dispute that any change to Mendiola’s

sentence on any covered offense would have no effect on the total sentence, the

district court properly denied relief.

      AFFIRMED.




                                           2                                    20-30069